 

EXHIBIT 10.30

 

RESTRICTED STOCK AWARD CANCELLATION AGREEMENT

 

THIS RESTRICTED STOCK AWARD CANCELLATION AGREEMENT (the “Cancellation
Agreement”), dated effective as of November 9, 2012, is between BNC Bancorp, a
North Carolina corporation (the “Company”), Bank of North Carolina, a state
charted commercial bank (the “Bank”), and David Spencer (the “Participant”).

 

RECITALS

 

WHEREAS, the Company maintains the BNC Bancorp Omnibus Stock Option Long Term
Incentive Plan dated May 18, 2004, as amended from time to time (the “Plan”);
and

 

WHEREAS, the Company is the holding company of the Bank, and the Participant is
an employee of the Bank; and

 

WHEREAS, in his capacity as an employee of the Bank, and pursuant to Restricted
Stock Grant Agreements dated September 15, 2009, December 15, 2009 , August 22,
2011, and July 2, 2012 (the “RSA Agreements”), between the Participant, the
Company, and the Bank, copies of which are attached hereto as Exhibit A-1,
Exhibit A-2, Exhibit A-3, and Exhibit A-4, respectively, the Participant has
been awarded the right to receive an aggregate of 38,000 shares of common stock
of the Company (the “Plan Shares”) in a series of four grants under the Plan;
and

 

WHEREAS, the Plan Shares granted on December 15, 2009 and 3,000 Plan Shares
granted on September 15, 2009 have vested and 3,000 Plan Shares granted on
September 15, 2009, the Plan Shares granted on August 22, 2011, and the Plan
Shares granted on July 2, 2012 remain unvested; and

 

WHEREAS, the Company participated in the Capital Purchase Program of the
Troubled Asset Relief Program (“TARP”) of the United States Department of the
Treasury (“Treasury”) and was subject to certain restrictions and covenants from
December 5, 2008 to August 29, 2012 (the “TARP Period”) as outlined in various
agreements and rules, including Treasury’s Interim Final Rule dated June 15,
2009 under Section 111 of Emergency Economic Stabilization Act of 2008 and
related regulations set forth in 31 C.F.R. Part 30 (the “Executive Compensation
Restrictions”) and a Side Letter between the Company and Treasury dated August
23, 2012 (the “Side Letter”); and

 

WHEREAS, each of the five most highly compensated employees (an “Applicable
Executive”) in each year during the TARP Period are subject to the Executive
Compensation Restrictions and the Side Letter; and

 

WHEREAS, the Executive Compensation Restrictions and the Side Letter provide
that the Plan Shares will not become transferable until such time as TARP funds
are repaid in full and, if not repaid in full, that certain of the Plan Shares
will be subject to cancellation; and

 

WHEREAS, TARP funds were not repaid in full, and the Company is required to
cancel twenty-five percent (25%) of Plan Shares, which equals 9,500 shares (the
“Cancelled Shares”), pursuant to the terms of the Executive Compensation
Restrictions and the Side Letter; and

 

WHEREAS, the RSA Agreement dated July 2, 2012 provides that the Plan Shares
granted on that date will not become payable or transferable except as provided
under TARP rules, including but not limited to the restrictions described above;
and

 

WHEREAS, the Participant hereby agrees to cancel twenty-five percent (25%) of
the Plan Shares granted pursuant to the RSA Agreements in exchange for
consideration of One Hundred Dollars ($100); and

 

WHEREAS, the Company and the Participant have agreed that the Cancelled Shares
should be terminated and canceled in their entirety;

 

NOW, THEREFORE, in consideration of One Hundred Dollars ($100), the mutual
promises and agreements hereinafter contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Participant hereby agree as follows:

 

1

 

 

1.            Cancellation of Cancelled Shares.

 

(a)          The Participant hereby agrees and consents to the surrender,
cancellation, and termination of the Cancelled Shares and all rights related to
the Cancelled Shares, including any and all rights relating thereto arising
under the RSA Agreements and the return of such Cancelled Shares to the Company.
The Participant further agrees that the RSA Agreements shall be hereby amended
to the extent necessary to accomplish the intent and purposes of this
Cancellation Agreement. The Participant understands that he shall have no
further rights with respect to the Cancelled Shares. Shares will be cancelled
under each RSA Agreement in such amounts as provided in Exhibit A hereto.

 

(b)          The Participant represents and warrants that all outstanding grants
of restricted stock granted to him by the Company during the TARP Period in
which he was an Applicable Executive are accurately reflected in Exhibit A to
this Cancellation Agreement and that the Participant does not currently own any
restricted stock or other similar rights to securities of the Company that were
granted during the TARP Period in which he was an Applicable Executive other
than the Plan Shares described in Exhibit A. The Participant further represents
and warrants that he has full power and authority to surrender for cancellation
the Cancelled Shares and that the Cancelled Shares are free and clear of all
security interests, liens, restrictions, charges, encumbrances, or other
obligations relating to the surrender, sale, or transfer thereof (other than
pursuant to the RSA Agreements) and the Cancelled Shares will not be subject to
any adverse claims. Upon request, the Participant will execute and deliver any
additional documents or take such additional reasonable actions as deemed by the
Company to be necessary or desirable to complete the surrender and cancellation
of the Cancelled Shares pursuant to this Cancellation Agreement. The Participant
understands that the grant in the future of restricted shares or other equity
awards under the Plan or any other equity incentive plan of the Company or any
successor is subject to the sole discretion of the Board of Directors and that
the Participant has no right or potential right to be granted an option or other
equity award now or at any time.

 

(c)          The Participant hereby knowingly and voluntarily releases and
forever discharges the Company and its affiliates, officers, directors,
employees, agents, and representatives and the heirs, predecessors, successors,
and assigns of all of the foregoing from any and all claims, actions, causes of
action, or other liability, whether known or unknown, contingent or fixed,
arising out of or in any way related to the grant, ownership, vesting,
applicable tax treatment, exercise and/or cancellation and termination of the
Cancelled Shares, including, without limitation, any claims under the Plan, the
RSA Agreements, or this Cancellation Agreement. The parties hereto agree that
this Cancellation Agreement, including the waiver and release contained in this
Section 1(c), is a compromise of claims and shall not be construed as an
admission of liability by any party.

 

(d)          For the avoidance of doubt, all Plan Shares other than the
Cancelled Shares being cancelled hereunder will remain outstanding and subject
to the Plan and relevant RSA Agreement, and the RSA Agreements will remain in
full force and effect except as modified herein.

 

2.          Amendment and Termination; Waiver. This Cancellation Agreement may
be modified or amended only by the written agreement of the parties hereto. The
waiver by the Company of a breach of any provision of the Cancellation Agreement
by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant. Notwithstanding the foregoing, the Company
shall have unilateral authority to amend this Cancellation Agreement (without
Participant consent) to the extent necessary to comply with applicable laws,
rules, and regulations or changes to applicable laws, rules, and regulations.

 

3.          Successors and Assigns. This Cancellation Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
executors, administrators, next-of-kin, successors, and assigns.

 

4.          Governing Law. This Cancellation Agreement shall be construed and
enforced according to the laws of the State of North Carolina, without regard to
the conflict of laws provisions of any state.

 

5.          Tax Consequences. The Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) contemplated by the
cancellation of the Cancelled Shares, the RSA Agreements or the Cancellation
Agreement, and the Participant is in no manner relying on the Company or its
representatives for an assessment of any such tax consequences. The Participant
acknowledges that there may be adverse tax consequences related to the
transactions contemplated hereby and that the Participant should consult with
his own attorney, accountant, and/or tax advisor regarding the decision to enter
into this Cancellation Agreement and the consequences thereof. The Participant
also acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the
Participants.

 

6.          Prior Understandings. This Agreement contains the entire agreement
between the parties to this Cancellation Agreement with respect to the subject
matter of this Cancellation Agreement and supersedes all prior understanding,
agreements, representations and warranties, if any, with respect to such subject
matter. In the event of any inconsistency or conflict among the terms and
conditions of this Cancellation Agreement, the Plan, and/or the RSA Agreements,
the terms and conditions of this Cancellation Agreement, then the Plan, then the
RSA Agreements shall control, in that order.

 

2

 

 

7.          Counterparts. This Cancellation Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one agreement.

 

[Signature Page To Follow]

 

 IN WITNESS WHEREOF, this Cancellation Agreement has been executed on behalf of
the Company and the Bank and by the Participant effective as of the day and year
first above written.

 

  BNC BANCORP       By: /s/ W. Swope Montgomery, Jr.   Printed Name: W. Swope
Montgomery, Jr.   Title: President/CEO

 

ATTEST:

 

/s/ Drema Michael   Asst. Secretary

 

[Corporate Seal]

 

  BANK OF NORTH CAROLINA       By: /s/ W. Swope Montgomery, Jr.   Printed
Name:   W. Swope Montgomery, Jr.   Title: Chief Executive Officer

 

ATTEST:

 

/s/ Drema Michael   Asst. Secretary

 

[Corporate Seal]

 

  PARTICIPANT       /s/ David Spencer   Printed Name:                      David
Spencer

 

3

 

 

EXHIBIT A

 

Restricted Stock Grant Agreements Subject to Cancellation:

 

1.          Restricted Stock Grant Agreement dated September 15, 2009 for 6,000
shares of Common Stock – Exhibit A-1. 1,500 shares hereunder are subject to
cancellation by the Cancellation Agreement. 1,500 shares of Common Stock
scheduled to vest on September 15, 2013 will be cancelled.

 

2.          Restricted Stock Grant Agreement dated December 15, 2009 for 9,000
shares of Common Stock – Exhibit A-1. 2,250 shares hereunder are subject to
cancellation by the Cancellation Agreement.

 

3.          Restricted Stock Grant Agreement dated August 22, 2011 for 11,000
shares of Common Stock – Exhibit A-2. 2,750 shares hereunder are subject to
cancellation by the Cancellation Agreement.

 

4.          Restricted Stock Grant Agreement dated July 2, 2012 for 12,000
shares of Common Stock – Exhibit A-3. 3,000 shares hereunder are subject to
cancellation by the Cancellation Agreement.

 

4

 